07/12/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 20-0241



                           No. DA 20-0241

STATE OF MONTANA,

          Plaintiff and Appellee,

     v.

THOMPSON ST. PIERRE,

          Defendant and Appellant.



                               ORDER

     Upon consideration of Appellant’s motion to voluntarily dismiss

appeal and good cause appearing,

     IT IS HEREBY ORDERED that Appellant’s appeal in the above

matter is hereby DISMISSED with prejudice.




                                                             Electronically signed by:
                                                                   Mike McGrath
                                                      Chief Justice, Montana Supreme Court
                                                                   July 12 2021